Title: To Thomas Jefferson from James Arthur, 9 December 1793
From: Arthur, James
To: Jefferson, Thomas



Sir
Philadelphia December 9th 93

I wish to inform you that i have Secured Some of the Best mechanicks on the Continent in the mashiene making line for water or weft Spining of Cotton or worsted. Like wise i think we Can make a cotton Gin that will feed it Self to go by water or horse which i conceive will Be of greate utility to the Sotherin States. I could wish to Spend this winter in this town to Prove the Buisness. I am so well Convinced of the abilityes of my Self and three others which is in this place that i will Engage to make a mashiene of evry Sort for the weft and a mule one water frame and the Preporation for the whole for three thousand five hundred Dollars or Receive nothing if the are not the Bes Plans that are now Entroduced in Europe. I conceive this is an oportunity that merits the publick atention as there is a sertainty of Establishing the Buisness at a small expence if the mechanicks meet with Encouragement Speedyly. The have had good Encouragement to go to the westindia ilands But i have Detained them until i have made trial what Can Be Done in america. I have laid a plan to prevent imposition as the have been Entrodused heretofore that is to have Evry mashiene made for a Certain Sum of money. I have made the prises which the are agreeable to Do them for. A line Directed to No. 198 South front street will be atended to By Sir Yours

James Arthur

